
	
		I
		112th CONGRESS
		2d Session
		H. R. 6266
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2012
			Mr. Runyan introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to limit increases
		  in the certain costs of health care services under the health care programs of
		  the Department of Defense, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Military Health Care Protection Act of
			 2012.
		2.Sense of
			 Congress
			(a)Sense of
			 congressIt is the sense of Congress that—
				(1)career members of
			 the uniformed services and their families endure unique and extraordinary
			 demands and make extraordinary sacrifices over the course of a 20-year to
			 30-year career in protecting freedom for all Americans; and
				(2)those decades of
			 sacrifice constitute a significant pre-paid premium for health care during a
			 career member's retirement that is over and above what the member pays with
			 money.
				3.Limitations on
			 certain increases in health care costs for uniformed services
			 beneficiaries
			(a)Pharmacy
			 benefits programSection 1074g(a)(6) of title 10, United States
			 Code, is amended by adding at the end the following new subparagraph:
				
					(C)The amount of any cost sharing
				requirements under this paragraph may not be increased in any year by a
				percentage that exceeds the percentage by which retired pay is increased under
				section 1401a(b)(2) of this title. Increases shall be made only in whole dollar
				amounts. To the extent that the percentage increase under such section
				1401a(b)(2) in any year would yield an increase of less than one dollar, the
				accumulated increase shall be carried over to the subsequent year, until the
				accumulated increase equals at least one
				dollar.
					.
			(b)Deductible
			 amounts under CHAMPUS
				(1)Self-only
			 coverageSubsection 1086(b)(1) of such title is amended by adding
			 at the end the following sentences: For each fiscal year beginning after
			 September 30, 2012, the Secretary of Defense may only increase the deductible
			 amount by a percentage not to exceed the percentage by which retired pay is
			 increased under section 1401a(b)(2) of this title. Any resulting increase shall
			 be rounded down to the nearest whole dollar..
				(2)Family
			 coverageSubsection 1086(b)(2) of such title is amended by adding
			 at the end the following sentences: For each fiscal year beginning after
			 September 30, 2012, the Secretary of Defense may only increase the deductible
			 amount by a percentage not to exceed the percentage by which retired pay is
			 increased under section 1401a(b)(2) of this title. Any resulting increase shall
			 be rounded down to the nearest whole dollar..
				(c)Inpatient
			 charges under CHAMPUSSection 1086(b)(3) of such title is amended
			 by striking 25 percent and all that follows through
			 September 30, 2011. and inserting 25 percent of the
			 charges for inpatient care, except that in no case shall such charges exceed
			 $708 per day..
			(d)Catastrophic cap
			 on fees under CHAMPUSSection 1086(b)(4) of such title is
			 amended—
				(1)by striking
			 A member and inserting For fiscal years ending before
			 October 1, 2012, a; and
				(2)by adding at the
			 end the following new sentences: For each fiscal year beginning after
			 September 30, 2012, the Secretary of Defense may only increase the amount in
			 the preceding sentence by a percentage not to exceed the percentage by which
			 retired pay is increased under section 1401a(b)(2) of this title. Any resulting
			 increase shall be rounded down to the nearest whole dollar..
				(e)Prohibition of
			 enrollment fees for certain persons under CHAMPUSSection 1086(b)
			 of such title is further amended by adding at the end the following new
			 paragraphs:
				
					(5)A person covered
				by subsection (c) may not be charged an enrollment fee for coverage under this
				section.
					(6)A person covered
				by subsection (c) shall not be subject to denial of claims for coverage under
				this section for failure to enroll for such coverage. To the extent enrollment
				may be required, enrollment shall be automatic for any such person filing a
				claim under this section. In such cases of automatic enrollment, annual
				re-enrollment shall be automatic unless the beneficiary expressly declines to
				re-enroll.
					.
			
